internal_revenue_service appeals_office s gessner mc h-al houston tx release number release date date date certified mail dear department of the treasury person to contact employee id number fax refer reply to in re ein form required to be filed tax period s ended uil code this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination is based on the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and treasury régulations sec_1_501_c_3_-1 you did not engage primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 you are operated for a substantial non-exempt purpose you are operated for the benefit of private rather than public interests and your activities resulted in substantial private benefit further your net_earnings inured to the benefit of private shareholders or individuals contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling xxx xxx-xxxx or writing to internal_revenue_service taxpayer_advocate services taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder team manager enclosures notice helpful contacts for your ‘deficiency notice’ cc tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service charles lindbergh boulevard garden city ny date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeais officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely r c johnson director eo examinations letter catalog number 34809f org form 886-a legend org - organization name city founders - founders through bm dirs - dirs state - state hours - hours xxxx - date motto motto website - website address - address atin - attorney city - bm-1 through bm-5 co-1 through co-12 through companies org tax years ending issues presented whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org's activities are in furtherance of a non-exempt purpose c whether org was operated for the purpose of serving a private benefit rather than public interests d whether any part of the net_earnings of org inured to the benefit of any private_shareholder_or_individual background an audit of org was commenced on for tax years ending and org was incorporated under the laws of the commonwealth of state as a non-stock nonprofit corporation on an amendment was filed with the commonwealth of state changing the purposes as originally stated in article iv in a determination_letter dated org was determined to be exempt from federal_income_tax as an organization described in sec_501 c it was further determined to be classified as a public charity as described under sec_509 org is located at address city state on in its original articles of incorporation org stated in article ii that its purpose is to engage in the following activities motto the original articles of incorporation contained no other purposes an amendment was filed on to delete the language in the original article tv and replace it with the following said corporation is organized exclusively for charitable educational religious or scientific purposes within the meaning of sec_501 of the internal_revenue_code no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its members trustees directors officers or other private persons except that the corporation shall be authorized and empowered to pay teasonable compensation_for services rendered and to make payments and distributions in furtherance of sec_501 purposes no substantial part of the activities of the corporation shall be catrying on propaganda or otherwise attempting to influence legislation and the corporation shall not participate in or intervene in including the publishing or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office notwithstanding any other provision of these articles the corporation shall not carry on any other activities not permitted to be carried on a by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code or b by a corporation contributions to which are deductible under sec_170 of the internal_revenue_code - upon dissolution of this corporation assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code i e charitable educational religious or scientific ot corresponding section of any future federal tax code or shall be distributed to the federal government or to a state_or_local_government for a public purpose however if the named recipient is not then in existence or no longer a qualified distribute or unwilling or unable to accept the distribution then the assets of the corporation shall be distributed to a fund foundation or corporation organized and operated exclusively for the purposes specified in sec_501 c of the internal_revenue_code org is the non-profit successor to two for-profit predecessor organizations named co- and co-2 both of these organizations were owned by bm-1 and bm-2 who are the of the taxpayer org also purchased the intangible assets of co-1 and co-2 for dollar_figure the purchase_price was determined in a valuation made by co-3 in a response to a request by the the organization used a filing service named co-4 to file its original certificate of incorporation with the commonwealth of state the organization engaged an attorney attin to file the amended certificate of incorporation the original application was prepared and submitted by co-5 the same firm also serves as the organization's current legal counsel per the application filed by the organization the initial board_of directors consisted of five individuals bm-1 president director bm-2 vice-president director bm-3 director bm-4 and bm-5 bm-1 and bm-2 are brothers the activities as stated in the original internal_revenue_service form_1023 ate to provide motto services for financially distressed debtors including negotiating with creditors to provide benefits to the debtor such as reduced principal payments reduced or no interest tates or elimination of late charges the organization may also refer debtors to credit repair agencies and lenders affording the possibility of debtors obtaining debt consolidation loans program participants will receive quarterly educational materials to inform them of the new company programs and policies new and revised arrangements with creditors and industry updates and statistics relating to program services offered in a request for additional information from the irs dated the organization listed its activities as motto setvices education debt settlement services and referrals activity description the primary activity engaged in by org hereinafter org during the examination years is telephone solicitation of clients to enroll in debt management plans hereinafter dmps potential clients are generally individuals with unsecured debt a dmp is a plan whereby a client makes monthly payments to org to satisfy his unsecured debts over a yeat period most of the debt handled in the dmp is either unsecured secured_by small collateral such as household_items or is debt whereby org has an existing relationship or written_agreement with the credit grantor allowing secured debts to be serviced in the dmp the debt cannot be for either an existing service or an essential service like electricity that has been cancelled pending payment for reinstatement the monthly payment made by the client would include the payment to each creditor plus a payment program fee equal to of the amount_paid to org each month or dollar_figure whichever was greater this payment program fee was included in and deducted ftom each payment teceived from the client org also charged a one-time monthly payment design fee equal to one proposed monthly payment which was payable upon the clients acceptance of the proposed monthly payment the taxpayer employed approximately persons who purportedly worked as counselors hereinafter referred to as employees many of the employees had a sales background although this was not a tequirement the advertisements that were placed to hire these individuals contained phrases such as do you feel your income and growth potential is limited at your present job and will train energetic individuals looking to fulfill their financial dreams other phrases used were unlimited qualified leads and unlimited earning potential the headings of the advertisements were titled unique sales opportunity and collectors as well as expanding financial services company the advertisements were directed to individuals with sales experience counseling experience was not sought org operated as a call center whose purpose was to enroll clients in debt management plans org contacted potential clients by purchasing leads from a related for-profit owned by bm-1 and bm-2 co-6 the employees in the call center would contact the individuals listed on the lead sheets to try to enroll them in a dmp org also received calls from potential clients responding to advertising in a number of media including websites television and radio advertisements and newspaper advertisements other potential clients were referred to org by co-7 another related for-profit state corporation owned by bm-1 and bm-2 contacts with clients were through phone fax and email although there is a designated walk-in client cubicle just off of the lobby in the main office a minimal number of contacts if any were made through ‘walk-ins’ the organization works out of an office building that also houses co-8 and co-6 the office is divided into designated activity areas or departments which are labeled however there is no recognition of the three separate entities that are operating in this office an uninformed individual would see what appears to be one organization with various departments the employee counselor area is made up of approximately cubicles flanked on either end by an elevated work platform for the ceo and counselor manager located within this same area was a call center for co-6 there was nothing to indicate that this was a separate_entity from org it was set up as if all of these individuals were employed by the same organization these employees would provide call routing from a third party call center to the org employee counselors thus proving the necessary leads the call center at org would operate by having the employee contact a potential client by telephone during the phone call the employee would attempt to enroll the potential client ina dmp the employee would ask the client for information regarding current unsecured debt the employee would then ask the potential client for a fax number so that he she could fax over a couple of forms if the client did not have a fax machine the employee would suggest looking in the yellow pages for a fax service the employee would inform the potential client that they would call back in five minutes so that the forms could be faxed the importance of completing the forms as soon as possible was stressed to the potential client the forms would include an example of how much an average client could expect to save through org and a form which requested the clients name address telephone numbers and ssn as well as a schedule of all of the clients bills when the employee received back the completed fax he would go over the bills and discuss some other budget information with the potential client before the account was sent to the credit department for establishment of the exact payment necessary to consolidate all bills monthly creditor payments and payment program fee the employee would then call back the potential client with the payment amount and instructions on how and where to send it org trained its employees as if they were telemarketers the training materials stressed the importance of telephone communication skills and ways to avoid eliciting negative tesponses from potential clients some of the phrases used were properly servicing the chent and strengthening your relationship with the client the training materials contained no instructions regarding face to face counseling to the general_public or the provision of any educational materials or information to the general_public instead the materials focused on the history of the debt management industry telephone communication skills the history of money etc the training materials and scripts were geared toward becoming skilled at convincing clients to enroll in a dmp there was no mention in the training materials or scripts of providing the individuals with other option that would be more beneficial than a dmp such as self-budgeting or restructuring the individuals finances employee counselors received incentive compensation equal to of the program design fees generated from their clients this amount was offset teduced by the counselors base pay similar to how a salesperson works for a draw against commission managers who provided counseling services received incentive compensation equal to of the program service fees received from the clients that they served this system of providing incentives is common in the sales industry employees also received bonuses which were tied to the number of dmps enrolled each month the top ten employee counselors in the company earned bonus awards as follows st gnd 3rd qth sth 7th gh oth the names of these top ten grossing employees would be posted in the office on a chart titled top in the company for the corresponding month org employees were not restricted from obtaining outside employment except from other motto companies there were no volunteers providing assistance to org during the years under audit employees were given a phone script to use in selling the dmp program the phone scripts for xx xx were titled counselor presentation guide and counselor answer guide the two guides did not contain any educational information they were aimed directly at enrolling an individual in a dmp when an individual would ask what the fees would be the answer guide would instruct the employee to state that they are a non-profit community service so the fees we chatge are minimal actually the fees are based on the amount of debt that is processed per client so fees can be quite high in many situations if an individual was behind on his bills and had no one to help him become current the script would instruct the counselor to tell the individual to call back when your situation improves no educational counseling was being provided to these individuals who were most in need of the counseling when asked what the length of an average phone call was treasurer bm-5 stated to minutes if an individual called in looking for a loan the org counselor was instructed to refer the individual to a related for-profit mortgage company individuals contacted were encouraged to fax in the enrollment forms as soon possible the urgency of getting on the dmp immediately was stressed in the two guides the script contained statements such as by getting you started now you won't have to worry about paying the bills at high interest rates when they come due again everything will be through us and the client will not respond as quickly if he or she is not comfortable the first payment had to be express mailed from the post office the script instructed the org employee to inform individuals that express mail had to be used because there is a tracking number needed on the receipt that is used to activate the dmp the real reason for requiring express mail was to guarantee receipt of the first payment which is the taxpayer's set-up fee no portion of this fee was to go to the client's creditors in a typical call to a potential client the employee states his name and that he is calling in regard to the consolidation that the individual is applying has applied for they begin by stating that the organization is not a loan company but is a debt management firm and they can consolidate all of the individuals unsecured bills into one simple payment the payment would be made once a month to org and individual checks would be disbursed by org to the creditors at reduced interest rates they further advise that the program will get the individual out of debt much faster and save the client a lot of money during the years under examination org dealt primarily with unsecured credit card debt therefore assuring that they received fair share revenue from the creditors org would not receive fair share revenue if it handled other unsecured debt such as medical bills org stressed in all of its advertising and brochures that an individual can receive rebate checks every six months when payments were on time it stated that creditors who make fair share contributions give back anywhere from to of the money collected for them by motto agencies of this amount a small percentage is rebated to the client if payments are on time for six months this is referred to as the goodpayer program org stated that up to of the fair share revenue collected per client is rebated back to the client every months as a bonus a review of the forms for xxxx and xxxx showed that approximately of all fair share revenue collected was rebated in xxxx and in xxxx when a customer agreed to a dmp the individual signed a service agreement which provided for the monthly payments it also provided using the credit card and other debt information provided by the client org will analyze the client's debt structure research creditor practices and calculate a proposed monthly payment amount acceptable to the client also org's monthly payment design fee for creating an acceptable proposed monthly payment will be equivalent to one proposed monthly payment and will be payable upon the client's acceptance of the proposed monthly payment the monthly service fee is described in the service agreement as follows org's payment program fee for setting up the creditor accounts obtaining the cooperation of your creditots to any interest rate or other reductions that may be obtained and receiving and paying out your monthly payments to your creditors will be ten percent of the amount you pay to org each month or dollar_figure whichever is greater this payment program fee shall be included in and deducted from each payment received ftom the client if you desire to add additional creditor accounts at a later date an additional monthly service charge will be due for those additional accounts pursuant to these provisions the first monthly payment went entirely to org and the clients creditors received no payment for that month according to org the enrollment fee or payment design fee was not waived for any client during the years under examination it stated that only employees and their relatives that enrolled in the org debt management plan were able to have their enrollment fees waived this did not apply to monthly service fees therefore the payment design fee was not voluntary for clients org advertised its services on its website website which made its debut in it also produced television commercials and ran advertisements in various newspapers and magazines in which it advertised its services to the general_public these various forms of media were used to generate client interest in its debt management program org's fees are not explained or mentioned in any of its advertising it does however mention a free debt consultation it also mentions that it is a sec_501 non-profit organization in the website org claims it may seem hard to believe right now but financial freedom is within your grasp our exclusive debt management program has assisted thousands of people just like you - people who are tired of wasting money on high interest rates our program allows you to make one simple payment each month to handle all of your creditors as you pay the bills through our company we're able to gain certain benefits from your creditors to save you money many of the advertisements focus on org's ability to have credit card interest rates reduced one advertisement in the co-9 states many credit card companies will reduce their rates between and percent through org some will even reduce their interest rates to zero in addition org purchases advertising and client leads org pays co-10 which is owned by bm-1 to procure advertising space time and provide other marketing services org had a subscription services agreement with co-6 to provide leads or potential client listings org pays a fee to debt relief for each potential client that executes a service agreement to participate in the org debt management program this fee increased from dollar_figure per client in a subscription services agreement effective to dollar_figure per client in a subscription services agreement effective in the minutes to the board_of directors meeting it was noted per cfo bm-s that a recent assessment revealed that the profit to org for each valid referral is dollar_figure the board therefore agreed to increase the referral fees from dollar_figure effective the fees that the taxpayer paid to these related for-profits were not determined at arms length dollar_figure effective to the taxpayer did not limit its debt management program to a charitable_class it had no established procedure or policy in place that would allow for a waiver or reduction of the first payment or monthly fee org had no policy or guideline in place to waive the fee for individuals or families to whom the payment would cause financial hardship org's debt management program was not designed to distinguish between the indigent non-indigent or low-income individuals or families if a counselor were to try to have the fees waived for a particular consumer he would lose his incentive compensation which was based on the total program design fees generated based on the manner in which the program was administered the debt management plan did not serve a charitable purpose the primary activity of org was enrolling potential clients in debt management plans org provided minimal if any educational outreach for the tax years ending xxxx and xxxx after the onset of this examination the organization decided that it would try to increase its outreach activities the organization claims to educate individuals through the use of its website newsletter and counselors in xxxx any individual who was behind on his bills would not be accepted into a dmp instead the script would instruct the counselor to tell the individual to call back when your situation improves in xxxx any individual who was behind on his bills would be instructed via the script to visit our website website to access our education center an individual would need access to the internet to visit the website the counselors were screening out individuals who did not qualify for a dmp minimal if any education was provided to these individuals when asked to provide copies of any logs or records documenting all face-to- face counseling done by the organization in xxxx and xxxx the organization responded that no permanent records wete maintained during xxxx and xxxx the organization provided a quarterly newsletter to its clients prospective clients and any other interested_party according to its application also for in xxxx the organization provided a set of vcr tapes and a workbook titled your financial future understanding credit debt and planning for tomorrow to all dmp clients non-dmp individuals did not receive this material there is little evidence to prove that the primary activity of org was anything other than the telephone solicitation and selling of dmps to individuals in debt relationship with co-2 of state when org enrolled a debtor the first payment the payment design fee was made to org once the client was enrolled in a dmp all processing was done through co-2 of state this included providing customer service support to org the original fulfillment agreement called for co-2 to provide certain equipment staff and services to org for a fee calculated to be equivalent to the actual cost to co-2 of providing the equipment staff and services the agreement was signed by bm-1 as president of both org and co-2 in the administration of this agreement operating funds were forwarded from org to co-2 throughout the year at year end the actual cost as specified in the agreement was determined under an allocation of actual co-2 expenses to org based on the percentage of first pay dollars for the entities that were serviced by co-2 first pay dollars are the program design fees that represent the first payment made by each chent during xxxx and xxxx co-2 serviced dmp clients primarily for org a small amount of servicing was also done for a state attorney a review of the org balance_sheet on form_990 for tax_year ending a prepaid_expense asset balance of dollar_figure a review of the forms for co-2 for tax years ending totaling approximately dollar_figure dollars bm-1 and bm-2 as equal partners took equal distributions in tax years ending dollars co-2 was supposed to be providing services to org at cost yet the forms were showing ordinary_income showed ordinary_income for the two years totaling approximately dollar_figure and and showed in a memorandum dated based upon discussions with co-11 that a management fee would be charged by co-2 to org in the amount of dollar_figure per client per month the fee was charged retroactive to this fee effectively eliminated the prepaid_expense and created an from bm-5 cfo of org it was decided additional billing from co-2 to org in the amount of dollar_figure in reviewing the memorandum from bm-5 cfo it was appatent that co-2 was no longer providing the processing services to org at cost as stated in the fulfillment agreement in referring to the additional management fee the memorandum stated this fee will provide co-2 of state with the necessary funding for it to continue to provide its services to org and org co-2 budget planning a related corporation with a application pending three months later co-2 of state became inactive and a new processor called co-2 took over the processing for org co-2 distributed the payments to creditors and org solicited the fair share contributions from the credit card companies the term fair share refers to a payment made by the credit card companies who are receiving payments pursuant to a dmp typically credit card companies pay a fair share which is a stated percentage of debt generally between and of debt collected per client to motto organizations that set up dmps the percentage paid back as fair shate is generally determined by each creditor in advance credit card companies will only make fair share payments to organizations recognized as exempt under sec_501 c of the internal_revenue_code sale of intangible assets the taxpayer to get started in the motto industry purchased the intangible assets of co-1 and co-2 two for-profit entities owned by bm-1 and bm-2 for dollar_figure the received payments of interest and principal from org for its purchase of their motto business_assets including goodwill and know how the dollar_figure dollar purchase_price was paid down to dollar_figure in only five years thus the not-for-profit org transferred to co-1 and co-2 approximately dollar_figure over the course of five years even though org had years pincite interest under the terms of the agreement to repay the two for-profit entities org corp analysis of sources of income per form_990 source gifts grants contributions dmp set up fees first pays dmp continuation service fees payments from creditors fairshare dividends and interest investment_income cap g l other - misc total breakdown of income sources contributions dmp administration investments other the above income figures were taken from org's forms based on these figures substantially_all of org's income was generated from the administration of the debt management plans analysis _ income distributions generated by org source org form_990 salary bm-1 bm-2 co-2 form_1120s salary bm-1 bm-2 co-2 k-1 ordinary_income bm-1 bm-2 co-6 form_1120s salary bm-1 co-6 k-1 ordinary_income bm-1 bm-2 co-12 k-1 ordinary_income bm-1 co-2 k-1 distributions bm-1 bm-2 co-1 k-1 distributions bm-1 bm-2 total grand total compensation org's forms states that both bm-1 and bm-2 worked an average of hours per week during the years under audit in tax yeat bm-1 and bm-2 each received dollar_figure in compensation benefits and deferred_compensation from org in their positions as president director and vice president director in tax paid them each dollar_figure year ending in compensation bm-1 and bm-2 also drew salaries from their related for-profit entities co-2 of state and co-6 example of a dmp sample if an individual client had creditors and org calculated a total_payment to creditors of dollar_figure the monthly service fee would be dollar_figure of the total payments to creditors the monthly payment would therefore equal dollar_figure dollar_figure plus dollar_figure org would also charge the client a one-time payment design fee of dollar_figure the payment design fee is equal to one monthly payment and the client would have to express mail a certified check for dollar_figure and the signed service agreement immediately upon execution of the agreement none of this payment would go to the creditors it is the design services fee charged by org org's payments to creditors would not start until after it received the clients second payment which was due days after the payment design fee law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes telief of the poor and distressed income_tax regs sec_1 c -1 d the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regatded as operated exclusively for one or more exempt purposes only if it engages ptimarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1 c -l d in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct ci the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant nonexempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or petsons controlled directly or indirectly by such private interests sec_1 c -1 d i prohibited private interests include those of unrelated third patties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to be part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the internal_revenue_code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting the price for the training the court stated that the fact that the organization's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for- profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations private benefit does not necessarily involve the flow of funds from an exempt_organization to a private party revrul_76_206 1976_1_cb_154 considered an organization formed to promote broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station and thereby enable the station to continue broadcasting such music the activities included soliciting sponsors soliciting subscriptions to the station's program guide and distributing pamphlets and bumper stickers encouraging people to listen to the station the organization's board_of directors represented the community at large and did not include any representatives of the for-profit radio station the revenue_ruling concludes that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit tadio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for exemption in international postgraduate medical foundation vy commissioner the tax_court held that the exempt status of a corporation under sec_501 c was properly revoked because the corporation was not operated exclusively for exempt purposes the corporation conducted continuing medical educational tours abroad the purposes of the corporation consisted of providing benefits to a for-profit travel agency that arranged tours for the corporation's seminars and providing sightseeing and recreational activities the corporation was formed by the owner of the travel agency to obtain customers for his business the owner controlled the corporation and exercised that control to benefit his travel agency the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it reed upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a f t r d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 c it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c -1 d b for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies' counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors' time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would cause a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 refers to persons having a personal and private interest in the activities of the organization sec_1 a -1 c the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir reasonable_compensation does not constitute inurement 276_f2d_476 5th cir where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization's net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct that such loans wete made showed that the companies controlled by the private shareholder had a source of loan credit in the organization the credit repair organizations act croa u s c et_seg effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money ot other valuable consideration for the express or implied purpose of- i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that if an entity communicates with consumers in any way about the consumers' credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have iii b c f_r sec_64 c added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes government position exempt_purpose the purpose of org's activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v u s in this case org engages in minimal activities which further an exempt putpose org behaves more like a for-profit corporation rather than a non- profit corporation org functions internally like a profit-driven company its counseling activity is nothing more than a sales activity its counselors are the salesmen whose goals wete to sell as many dmps as possible to drive up revenues thereby benefiting its directors bm-1 and bm-2 consumers who were not current on their bills did not qualify for a dmp and were not offered educational counseling instead they were told to call back when they got their bills in order later in xxxx these individuals were told that they could access the website website if they had internet access there was no evidence of any meaningful educational face-to-face counseling the counselors were judged evaluated and compensated in large part on their current week or months production of new dmp account revenues org markets and sells dmps to any consumer who can afford the payments there was no waiver of fees for persons who were unable to afford its services there was no actual counseling provided to consumers who contacted or were contacted by org the compensation structure of employees rewarded volume of enrollment of consumers in dmps and did not did not allow any meaningful credit counseling to take place the taxpayer did not engage in any meaningful educational outreach during the years under examination other than providing a quarterly newsletter or directing an individual to its website there was no evidence of any other meaningful educational activity all phone calls focused on analyzing whether or not the consumer would qualify fora dmp this was the primary focus of the counselor substantial non-exempt purpose in addition org had a substantial non-exempt purpose of selling a product the dmp and of providing substantial business to the related for-profit entities org was not furthering any charitable or educational purpose by mass marketing a dmp org advertises and purchases leads in order to increase its business its employees were compensated partly based on the amount of business they brought in employees were not encouraged to provide educational counseling during their training the reason org is organized as an exempt_organization under sec_501 of the internal_revenue_code is to avoid the regulatory scheme of the credit repair organizations act croa u s c section et seq croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry if org was a for-profit company the croa would prohibit it from charging fees in advance of fully providing services in addition if org were for- profit federal_law would prohibit it from purchasing leads and making cold calls to potential customers because sec_501 organizations are exempted from the provisions of croa org is able to engage in deceptive business practices that congtess intended to prohibit when it passed the croa law as such org is operated for a substantial non-exempt purpose that of carrying on a business while avoiding federal regulations in addition org could not collect fair share payments from creditors if it did not have tax-exempt status the entire dmp business depends on an organization having tax-exempt status private benefit rather than public org was formed for the private benefit of bm-1 and bm-2 and its related for-profit entities once a client was enrolled in a dmp all of the processing was turned over to co-2 of state the founders for-profit back office processor in order to generate the dmp clients leads were purchased from co-6 another for-profit corporation owned by bm-1 and bm-2 advertising and marketing services were purchased from co-12 and promotions inc also owned by the founders org provided a steady stream of business to these organizations in fact a substantial portion of each of the for-profits revenues were generated through service contracts with org in addition bm-1 and bm-2 had complete control_over the non-profit org and the related for-profits mentioned above it also appears that org did not solicit any companies other than their own for-profit corporations to process its dmps provide leads or provide advertising and marketing org in effect acted as a debt collection service for the creditors inurement a review of the org balance_sheet on form_990 for tax_year ending prepaid_expense asset balance of dollar_figure a review of the forms for co-2 for tax years ending showed ordinary_income for the two years totaling approximately dollar_figure dollars bm-1 and bm-2 as equal partners took equal distributions in tax yeats ending totaling approximately dollar_figure dollars co-2 was supposed to be providing services to org st cost yet the forms were showing ordinary_income and and showed in a memorandum dated based upon discussions with co-11 that a management fee would be charged by co-2 to org at dollar_figure per client per month the fee was charged retroactive to this fee effectively eliminated the prepaid_expense and from bm-5 cfo of org it was decided created an additional billing from co-2 to org in the amount of dollar_figure in reviewing the memorandum from bm-5 cfo it is apparent that co-2 was no longer providing the processing services to org at cost as stated in the fulfillment agreement this additional management fee was recognized as income by co-2 and had flowed to the founders as distributions on their forms in referring to the additional management fee the memorandum stated this fee will provide co-2 of state with the necessary funding for it to continue to provide its services to org and org co-2 budget planning a related corporation with a application pending three months later co-2 of state became inactive and a new processor named co-2 took over the processing for org and the taxpayer purchased the intangible assets of co-1 and co-2 two for-profit entities owned by bm-1 and bm-2 for dollar_figure as valued by the firm co-3 the founders received payments of interest and principal from org for its purchase of theit motto business_assets including goodwill and know how the dollar_figure dollar purchase_price was paid down to dollar_figure in only five years thus the not-for-profit org transferred to co-1 and co-2 approximately dollar_figure over the course of five years although org had years under the terms of the agreement to repay the two for-profit entities org's forms states that both bm-1 and bm-2 worked an average of week during xxxx and xxxx in the tax_year ending bm-1 and bm-2 each received in compensation benefits and deferred_compensation from org in their positions as president director and vice president ditector in the tax_year ending hours per org paid them each dollar_figure in compensation bm-1 and bm-2 also drew salaries from their related for-profit entities co-2 of state and co-6 it is highly unlikely that their related for-profits hours_of_service per week was exclusively for the benefit of org and not their the transactions and activities cited above constitute inurement to insiders of org notably bm-1 and bm-2 due to the complete control that these individuals had over the operations and assets of org the sec_501 organization and the related for-profit setvice organizations also owned by these two individuals conclusion in summary org was not operated exclusively for exempt purposes because it did not engage primarily in activities which accomplish an exempt_purpose more than an insubstantial part of org's activities are in furtherance of a non-exempt purpose and org was operated for the purpose of serving a private benefit rather than public interests also part of the net_earnings of org inured to the benefit of private shareholders or individuals accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 of the internal_revenue_code effective
